Citation Nr: 9930265	
Decision Date: 10/22/99    Archive Date: 10/29/99

DOCKET NO.  98-20 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to an effective date earlier than May 16, 
1995 for an award of service connection for ischemic heart 
disease with hypertension and a history of myocardial 
infarction, status post bypass surgery.

2.  Entitlement to an evaluation in excess of 10 percent for 
anxiety reaction.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

The appellant and his spouse


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from April 1944 to May 
1946.  


FINDINGS OF FACT

1.  In a rating decision of April 1951, with which the 
veteran voiced no disagreement, the Regional Office (RO) 
terminated the grant of service connection for a pulmonic 
functional murmur (patent interventricular septal defect), 
essentially on the basis that such disability represented a 
constitutional or developmental abnormality, and not a 
disability under the applicable law and regulations.

2.  Department of Veterans Affairs (VA) outpatient treatment 
records dated on May 16, 1995 show a diagnosis and/or 
treatment at that time for coronary artery/ischemic heart 
disease.

3.  In correspondence of September 1995, the veteran sought 
to reopen his previously denied claim for service connection 
for heart disease.

4.  The veteran's current "claim" for service connection for 
heart disease was received no earlier than May 16, 1995.

5.  The veteran's service-connected anxiety reaction is 
presently characterized by no more than occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or symptoms 
controlled by continuous medication.


CONCLUSIONS OF LAW

1.  The rating decision of April 1951 is now final.  
38 U.S.C.A. § 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.104(a) (1998).

2.  An effective date earlier than May 16, 1995 for an award 
of service connection for ischemic heart disease with 
hypertension and a history of myocardial infarction, status 
post bypass surgery, is not warranted.  38 U.S.C.A. §§ 1110, 
5110 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.157(b)(1), 
3.400 (1998).

3.  An evaluation in excess of 10 percent for anxiety 
reaction is not warranted.  38 U.S.C.A. § 1155 (West 1991 & 
Supp. 1998); 38 C.F.R. Part 4, Code 9400 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

In a rating decision of May 1946, the RO granted service 
connection and a 10 percent evaluation for psychoneurosis 
anxiety; "murmur, pulmonic functional."

On VA cardiovascular examination in March 1951, the veteran 
gave a history of a persistent tachycardia and basal systolic 
murmur in 1944, at which time he was diagnosed with an 
"anxiety neurosis."  Reportedly, in 1947, a complete 
examination by the VA showed a persistent tachycardia, but no 
murmur, and a diagnosis of "no heart disease" was made.  The 
veteran's complaints consisted of pain under his left breast 
on occasion, especially following exertion.  Physical 
examination revealed no evidence of any dyspnea, orthopnea, 
or ankle edema.  The veteran's heart was not enlarged.  
Further examination revealed a persistent tachycardia, but 
with a regular rhythm, and no thrills.  There was a harsh, 
Grade II systolic murmur, heard best after exercise in the 
reclining position just over the left of the veteran's 
sternum.  At the time of evaluation, there was no evidence of 
cardiac failure.  Electrocardiographic examination and 
radiographic studies of the veteran's chest were likewise 
normal.  The pertinent diagnosis was probable patent 
interventricular or interauricular septal defect--congenital 
heart disease, Class II.

On VA psychiatric examination, likewise conducted in March 
1951, the veteran complained of chest pain, in particular 
following exertion.  Mental status examination showed 
evidence of good average judgment and reasoning, with no 
deterioration of intellect or psychosis, and no amoral, 
asocial, or antisocial trends.  Findings were essentially 
those of an anxiety state of mild degree with some mild 
conversion trend.  The pertinent diagnosis was mild anxiety 
reaction.

In a rating decision of April 1951, the RO terminated the 
grant of service connection for a pulmonic functional murmur 
(patent interventricular septal defect), essentially on the 
basis that such disability represented a constitutional or 
developmental abnormality which was not a "disability" under 
the law.  That same rating decision reduced the veteran's 
previous 10 percent evaluation for service-connected anxiety 
reaction to 0 percent, effective June 16, 1951.  The veteran 
voiced no disagreement with the April 1951 rating decision.

In June 1992, a VA psychiatric examination was accomplished.  
At the time of evaluation, the veteran complained of 
"nervousness" which was present "all day," and for which he 
took medication.  Additional complaints included shortness of 
breath and fatigue, as well as tachycardia, but no sweating 
of the hands and no dizziness.  During the course of the 
psychiatric interview, the veteran exhibited tremors in his 
hands, as well as some restlessness.  He stated that he slept 
well, but was a light sleeper, and would "wake up with any 
light noise."  The veteran stated that he became easily 
irritated, especially when he was home, and if "things were 
not correct."

On mental status examination, the veteran was alert and 
cooperative, but somewhat talkative, anxious, and restless, 
with some irritability.  He was well oriented, and his 
"similarity" was good.  According to the veteran, he 
socialized well, and being in a crowd "did not bother him."  
His judgment was appropriate, and his thought processes not 
disorganized.  There was no evidence of any loosening of 
associations, and no problem in concentration.  The veteran 
denied auditory hallucinations or ideas of reference, and 
stated that he experienced no paranoid delusions.  His long-
term memory was good, and his affect was appropriate.  At the 
time of evaluation, the veteran's mood was one of anxiety and 
restlessness accompanied by some irritability.  His insight 
was described as fair.  The pertinent diagnosis was moderate 
generalized anxiety neurosis.  The Global Assessment of 
Functioning Score was 51.

In a rating decision of July 1992, the RO found that no new 
or material evidence had been submitted sufficient to reopen 
the veteran's previously denied claim for service connection 
for heart disease.  That same rating decision granted a 
10 percent evaluation for the veteran's service-connected 
anxiety reaction.

In September 1995, there was received from the veteran 
correspondence to the effect that he wished to have his heart 
condition considered "adjunct" to his service-connected 
nervous condition.

Received in October 1995 were various VA outpatient treatment 
records showing a diagnosis and/or treatment for coronary 
artery disease as of May 16, 1995.

On VA cardiovascular examination in January 1998, the veteran 
stated that, in 1944, while in service, he experienced an 
episode of tachycardia and chest pain.  Reportedly, at that 
time, it was felt that the veteran had episodes of anxiety 
reaction which caused his tachycardia, and that his 
tachycardia was causing anxiety.  At that time, the veteran 
was reassured, and, other than electrocardiographic 
evaluation, no further workup was undertaken.  The veteran 
stated that he had been experiencing intermittent chest pain 
since 1944.  Reportedly, these chest pains were mostly 
precordial, with occasional radiation to the left arm, and 
sometimes associated with tachycardia and anxiety.  The 
veteran stated that he had suffered a myocardial infarction 
in 1990, for which he underwent cardiac catheterization, 
resulting in a diagnosis of coronary artery disease.  The 
veteran later underwent six-vessel bypass surgery.  
Currently, the veteran was able to walk approximately two 
blocks, with his physical activity limited mostly by an 
unrelated back problem. Among others, the veteran was 
presently receiving medication for both hypertension and 
angina.

On physical examination, the veteran's blood pressure was 
156/54, with a pulse of 87.  Examination of the veteran's 
neck revealed soft carotids which were two plus, with no 
bruits.  Examination of the veteran's heart revealed a PMI 
which was not well localized, but rather diffused around the 
fifth intercostal space on the left side of the midclavicular 
line.  The S1 and S2 were normal, and S4 was heard at the 
left sternal border and at the apex.  There was a soft Grade 
II/VI murmur at the left sternal border, as well as a mild 
early probable Grade I/VI early diastolic murmur in the same 
area.  The veteran's jugular veins were not distended, and 
there was no hepatosplenomegaly.  In the extremities, there 
was no edema.  The impression included ischemic heart 
disease, chronic status post bypass surgery, presently 
stable; hypertension, presently controlled with medical 
therapy; and a systolic murmur heard at the left sternal 
border, probably due to mitral regurgitation.  The examiner 
was asked whether the veteran exhibited congenital heart 
disease which had been permanently aggravated beyond normal 
progression during active duty, and his response was that it 
was unclear whether the veteran did, in fact, have congenital 
heart disease as a child.  Additionally unclear was what 
caused the veteran's murmur in the first place.  Based on 
cardiac catheterization findings, there was no history of 
congenital heart disease, and no current evidence of 
congenital heart disease.

On VA psychiatric examination, likewise conducted in January 
1998, it was noted that his claims folder was reviewed.  
Reportedly, the veteran had never been admitted to any 
psychiatric hospital.  The only medication he took was for 
"itching," which reportedly also "helped with his nerves."  
According to the veteran, he had been married for 58 years.  
For the past 5 to 6 weeks, he had been taking medication for 
sleep, which apparently helped him.  The veteran denied 
crying spells, and stated that his appetite was "all right."  
He likewise denied both nightmares and panic attacks.  
According to the veteran, he experienced no memory problems, 
and continued to drive his automobile.

On mental status examination, the veteran was alert and well 
oriented, and cooperative.  There was a mild tremor of both 
upper extremities, but no psychomotor agitation.  At the time 
of evaluation, the veteran exhibited no looseness of 
association or tangential thinking.  His mood was euthymic, 
with a sense of humor, and a spontaneous smile.  The 
veteran's memory for recent and remote events was fair, 
though his recall was "100 percent."  The veteran was not 
suicidal, nor was he considered to be psychotic.  According 
to the examiner, the veteran's judgment and insight were 
fair.  The pertinent diagnosis was mild to moderate 
generalized anxiety disorder, with a current Global 
Assessment of Functioning Score of "over 60."

In a rating decision of May 1998, the RO granted service 
connection (and a 30 percent evaluation) for ischemic heart 
disease with hypertension and a history of myocardial 
infarction, status post bypass surgery, effective from May 
16, 1995.

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1998).  However, once entitlement to service connection 
for a disorder has been denied by a decision of the RO, that 
determination, absent disagreement by the veteran within a 
period of one year, is final.  38 U.S.C.A. § 7105 (West 1991 
& Supp. 1998); 38 C.F.R. § 3.104(a) (1998).

The effective date of an evaluation and award of compensation 
based on an original claim, a claim reopened after final 
disallowance, or claim for increase is the date of receipt of 
claim, or the date entitlement arose, whichever is later.  An 
award of disability compensation based on direct service 
connection is effective the date following separation from 
active service, or the date entitlement arose, if the claim 
is received within one year from separation from service, 
otherwise, the date of receipt of claim or date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400 (1998).

The veteran essentially argues that the grant of service 
connection for ischemic heart disease should have been made 
effective from May 6, 1946, the date following his separation 
from active military service.  This argument is premised on 
the fact that the pulmonic functional murmur for which 
service connection was initially granted was made effective 
from that date.  It further relies implicitly on the 
proposition that the grant of service connection for one form 
of cardiac disability necessarily requires all subsequent 
manifestations of cardiac and cardiovascular disease to be 
service connected.   This argument, however, has merit only 
if there is medical evidence tending to show that the 
subsequent development of additional forms of cardiac 
disorders is in fact related to the disorders for which 
service connection had been granted in May 1946.  In this 
appeal, there is no such linkage revealed. 

In that regard, the Board notes that service connection for a 
pulmonic functional murmur (patent interventricular septal 
defect) was effectively severed by a rating decision of April 
1951.  The question whether that removal of service 
connection was proper is not now an appellate issue.  Under 
such circumstances, the rating decision of April 1951 remains 
final.

In a rating decision of July 1992, the RO denied entitlement 
to service connection for heart disease.  In September 1995, 
there was received from the veteran correspondence to the 
effect that he wished to reopen his claim for entitlement to 
service connection for heart disease.  Accompanying that 
claim were various VA outpatient treatment records, some of 
which showed a diagnosis and/or treatment for coronary artery 
disease as early as May 16, 1995.  These records, when taken 
in conjunction with the veteran's September 1995 
correspondence, constituted a "claim" that new and material 
evidence had been submitted sufficient to reopen the 
veteran's previously denied claim for entitlement to service 
connection for heart disease.  See 38 C.F.R. § 3.157(b)(1) 
(1998).

As noted above, the effective date of an evaluation and award 
of compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase is the date 
of receipt of the claim, or the entitlement arose, whichever 
is later.  38 C.F.R. § 3.400 (1998).  Accordingly, the grant 
of service connection for ischemic heart disease with 
hypertension and a history of myocardial infarction, status 
post bypass surgery, could be effective no earlier than the 
date of the veteran's current claim, that is, May 16, 1995.  

Turning to the issue of an increased rating for service-
connected anxiety reaction, the Board notes that disability 
evaluations, in general, are intended to compensate for the 
average impairment of earning capacity resulting from a 
service-connected disability.  They are primarily determined 
by comparing objective clinical findings with the criteria 
set forth in the rating schedule.  38 U.S.C.A. § 1155 (West 
1991 & Supp. 1998); 38 C.F.R. Part 4 (1998).

In evaluating the severity of a particular disability, it is 
essential to consider its history.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (1998).  
However, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

In the present case, on VA psychiatric examination in June 
1992, the veteran was well oriented, and both his judgment 
and affect were appropriate.  While there was some evidence 
of an anxious mood, accompanied by restlessness and some 
irritability, the veteran's thought processes were not 
disorganized, and his insight was fair.

On more recent VA psychiatric examination in January 1998, it 
was noted that the veteran had never been admitted to any 
psychiatric hospital.  He was once again alert and well 
oriented, with no evidence of any looseness of association or 
tangential thinking.  While there was a mild tremor of both 
of the veteran's upper extremities, examination was negative 
for the presence of psychomotor agitation.  The veteran's 
recall was "100 percent," and his memory for both recent and 
remote events was fair.  Judgment and insight were likewise 
described as fair.  The pertinent diagnosis was of a mild to 
moderate generalized anxiety disorder, with a Global 
Assessment of Functioning Score of "over 60."

The Board observes that the 10 percent evaluation currently 
in effect contemplates the presence of a service-connected 
anxiety reaction characterized by occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress, or symptoms 
controlled by continuous medication.  In order to warrant an 
increased (which is to say, 30 percent) evaluation, there 
would, of necessity, need to be demonstrated the presence of 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).  
38 C.F.R. Part 4, Code 9400 (1998).

As is clear from the above, the veteran's service-connected 
psychiatric symptomatology is currently no more than 10 
percent disabling.  At present, there exists no evidence of 
the depressed mood, suspiciousness, or panic attacks 
requisite to the assignment of an increased evaluation.  
Indeed, as of the time of the veteran's most recent 
psychiatric evaluation, his Global Assessment of Functioning 
Score was "over 60."  Moreover, at the recent hearing the 
veteran declared that his tremor represented 90 percent of 
his psychiatric symptoms.



ORDER

An effective date earlier than May 16, 1995 for an award of 
service connection for ischemic heart disease with 
hypertension and a history of myocardial infarction, status 
post bypass surgery, is denied.

An evaluation in excess of 10 percent for service-connected 
anxiety reaction is denied.



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

